—In a proceeding pursuant to CPLR article 75 to vacate an award of an arbitration board, dated September 13, 2000, which directed the petitioner to return $4,000 in attorney’s fees to the respondent James Gleeson, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Tanenbaum, J.), dated October 1, 2001, which, inter alia, denied the petition, confirmed the award, and, in effect, dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
An arbitration award in a mandatory arbitration proceeding, such as this one, will be upheld if it is supported by the evidence and is not “arbitrary and capricious” (Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 223). Contrary to the appellant’s contention, the arbitration panel’s determination was amply supported by the evidence in the record, and was not “arbitrary and capricious” (Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., supra). Florio, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.